         Case 2:19-cv-01207-CB-RAL Document 219 Filed 03/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN DALE PREACHER,                           )
                                              )
                       Plaintiff,             )      Civil Action No. 19-1207
                                              )
                v.                            )      Judge Cathy Bissoon
                                              )      Magistrate Judge Richard A. Lanzillo
CORRECT CARE SERVICES, et al.,                )
                                              )
                       Defendants.            )


                                    MEMORANDUM ORDER

         This case has been referred to United States Magistrate Judge Richard A. Lanzillo for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

         On January 29, 2021, the Magistrate Judge issued a Report (Doc. 206) recommending

that the Motion to Dismiss (Doc. 129) filed by Defendants PA Kaufman and Correct Care

Solutions, LLC be granted.1 Service of the Report and Recommendation (“R&R”) was made on

the parties, and Plaintiff has filed Objections. See Doc. 212.

         After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

the Motion to Dismiss (Doc. 129) filed by Defendants PA Kaufman and Correct Care Solutions,

LLC is GRANTED, Plaintiff’s claims against Defendants PA Kaufman and Correct Care

Solutions are dismissed with prejudice, and the R&R is adopted as the Opinion of the District

Court.



1
 The Amended Complaint incorrectly identifies these Defendants as “Dr. Kaufnan” and
“Correct Care Services.”
       Case 2:19-cv-01207-CB-RAL Document 219 Filed 03/08/21 Page 2 of 2




       IT IS SO ORDERED.



March 8, 2021                              s\Cathy Bissoon
                                           Cathy Bissoon
                                           United States District Judge
cc (via ECF email notification):

All Counsel of Record

cc (via U.S. Mail):

John Dale Preacher
HU7994
SCI Houtzdale
209 Institution Drive
P.O. Box 1000
Houtzdale, PA 16698-1000




                                       2
